Case 1:19-cv-00873-AT-RWL Document 130 Filed 09/15/ DV RRIE OT 1
DOCUMENT

ELECTRONICALLY FILED

DOC #:

UNITED STATES DISTRICT COURT DATE FILED: 9/15/2020 _
SOUTHERN DISTRICT OF NEW YORK

 

 

ADENIKE GRAHAM and KIMBERLY
MCNULTY, on behalf of themselves and all
other similarly situated,

Plaintiffs,
vs.

NATIONAL BEVERAGE CORPORATION. | No.19-Civ-873 (AT)

Defendant.

 

 

ANALISA TORRES, District Judge:

ORDER OF DISMISSAL WITH PREJUDICE
Pursuant to the Joint Stipulation of the parties, dated September 14, 2020, IT IS HEREBY
ORDERED that the above-captioned matter be dismissed with prejudice as to plaintiffs’ individual
claims only, and without prejudice as to the class claims, pursuant to Rule 41(a)(1)(A)(ii) of the
Federal Rules of Civil Procedure, with each party to bear their own attorney’s fees and costs in
this matter.
SO ORDERED.

Dated: September 15, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge

 
